Citation Nr: 0408565	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 10 percent for service-
connected sacroiliac strain and lumbar myositis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from July 1958 to June 1960.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 RO rating decision which 
denied an increase in a 10 percent rating for the veteran's 
service-connected sacroiliac strain and lumbar myositis.  


REMAND

The veteran was last afforded a VA spine examination in March 
2001.  The diagnoses were low back pain and chronic right S1 
radiculopathy.  The Board notes that the veteran is solely 
service-connected for sacroiliac strain and lumbar myositis.  
Prior final RO and Board decisions denied service conneciton 
for lumbar spine degenerative disc disease including 
postoperative herniated disc.  At the March 2001 VA 
examination, the examiner did not indicate the degree of 
disability attributed to the veteran's service-connected 
sacroiliac strain and lumbar myositis, as opposed to low back 
impairment due to non-service-connected low back pathology 
including degenerative disc disease.  

The a June 2001 statement, the veteran reported that he had 
undergone back surgery in May 2001.  Additionally, the Board 
notes that there have been recent changes to the rating 
criteria concerning back disabilities.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any recent treatment records and providing him with a current 
VA examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him during and 
since November 2002 for low back problems, 
and the RO should then obtain copies of 
the related medical records.  

2.  The RO should have the veteran undergo 
VA examination to determine the severity 
of his service-connected sacroiliac strain 
and lumbar myositis.  The claims folder 
should be provided to and reviewed by the 
examiner.  All signs and symptoms of the 
service-connected sacroiliac strain and 
lumbar myositis should be described in 
detail, such as range of motion in degrees 
(measured with a goniometer), objective 
evidence of pain, etc.  The examiner 
should clearly indicate the degree of 
disability attributed solely to the 
service-connected sacroiliac strain and 
lumbar myositis, as opposed to impairment 
from non-service-connected low back 
pathology including degenerative disc 
disease.  

3.  Thereafter, the RO should review the 
claim for an increased rating for service-
connected sacroiliac strain and lumbar 
myositis.  Consideration should be given 
to the latest rating criteria for such 
condition.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




